DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
As to claim 3, this claim recites “the second acoustic reflector” when there is no antecedent basis for a “second acoustic reflector”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jackson et al (Pub 2019/0341885, further referred to as Jackson).
	As to claim 1, Jackson teaches a bulk acoustic wave structure (fig 2) comprising: a single crystal piezoelectric material layer (222)(paragraph 29) having a first surface and a second surface opposing each other;
	A first electrode (224) disposed on the first surface of the single crystal piezoelectric material layer;
	A second electrode (221) disposed on the second surface of the single crystal piezoelectric material layer, wherein an area of the second electrode is greater than or equal to an area of the second 
	A first acoustic reflector (210) disposed on a surface of the first electrode (paragraph 29).	As to claim 2, Jackson teaches a second acoustic reflector (fig 2B, 240) disposed on the surface of the second substrate.
	As to claim 3, Jackson teaches the first and second acoustic reflector each comprise a plurality of first and second sublayers each alternatively stacked (210 and 240 each comprise a plurality of layers 211-217 and 241-247), and the first and second sublayer are respectively materials having different impedances (paragraphs 28 and 30).
	As to claim 5, Jackson teaches a plurality of bumps (fig 3a, 315) disposed below the bulk acoustic wave structure and respectively electrically connected to the first electrode and the second electrode of the bulk acoustic wave structure (paragraphs 31 and 32);
	A carrier (320) connected to the first electrode and the second electrode respectively via the bumps (paragraphs 31 and 32);
	A package (310) located on the carrier and encapsulating the bulk acoustic wave structure.
	As to claim 7, Jackson teaches a gap is provided between the carrier and the bulk acoustic wave device (fig 3a, space between 120 and 320).
	As to claim 9, Jackson teaches the gap is unfilled (fig 3a, space between 120 and 320 is unfilled).
	As to claim 10, Jackson teaches the carrier comprises a lead frame, or a substrate, or a printer circuit board (320 is a PCB).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Sadhu et al (Pub 2018/0175826, further referred to as Sadhu).
	As to claim 4, Jackson teaches method of manufacturing a bulk acoustic wave structure (fig 2) comprising: a single crystal piezoelectric material layer (222)(paragraph 29) having a first surface and a second surface opposing each other;
	A first electrode (224) disposed on the first surface of the single crystal piezoelectric material layer;
	A second electrode (221) disposed on the second surface of the single crystal piezoelectric material layer, wherein an area of the second electrode is greater than or equal to an area of the second surface of the single crystal piezoelectric material layer, and a contact area of the single crystal piezoelectric material layer with the second electrode is equal to the area of the second surface of the signal crystal piezoelectric material layer (the top electrode fully covers the top surface of the piezoelectric material, which matches the entire top surface);
	A first acoustic reflector (210) disposed on a surface of the first electrode (paragraph 29).
	Jackson does not explicitly teach the piezoelectric material made of a specific material.
	Sadhu teaches a BAW resonator where the piezoelectric material used comprises aluminum nitride (paragraph 47).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the resonator taught in Jackson with the piezoelectric material used in a Sadhu as in order to produce a resonator using notoriously well known in the art materials.
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson 
As to claim 9, Jackson teaches method of manufacturing a bulk acoustic wave structure (fig 2) comprising: a single crystal piezoelectric material layer (222)(paragraph 29) having a first surface and a second surface opposing each other;
	A first electrode (224) disposed on the first surface of the single crystal piezoelectric material layer;
	A second electrode (221) disposed on the second surface of the single crystal piezoelectric material layer, wherein an area of the second electrode is greater than or equal to an area of the second surface of the single crystal piezoelectric material layer, and a contact area of the single crystal piezoelectric material layer with the second electrode is equal to the area of the second surface of the signal crystal piezoelectric material layer (the top electrode fully covers the top surface of the piezoelectric material, which matches the entire top surface);
	A first acoustic reflector (210) disposed on a surface of the first electrode (paragraph 29);
A plurality of bumps (fig 3a, 315) disposed below the bulk acoustic wave structure and respectively electrically connected to the first electrode and the second electrode of the bulk acoustic wave structure (paragraphs 31 and 32);
	A carrier (320) connected to the first electrode and the second electrode respectively via the bumps (paragraphs 31 and 32);
	A package (310) located on the carrier and encapsulating the bulk acoustic wave structure
	And a gap is provided between the carrier and the bulk acoustic wave device (fig 3a, space between 120 and 320).


	As would have been recognized by a person of ordinary skill in the art fill or un filling a gap for protecting circuit components is notoriously well known in the art and done merely as a design choice to choose whether to cover/fill a circuit component (well known in the art to cover circuit component with resin/epoxy for protection, temperature protection, sealing circuit components).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to fill the gap as doing so would be a mere matter of design choice for using a notoriously well known in the art method of component protection.
Allowable Subject Matter
Claims 11-20 are allowed.
	None of the cited prior art teach or suggest the manufacturing method of forming the single crystal substrate in direct contact with the second surface of the piezoelectric material, then removing he single crystal substrate as is recited in claims 11-20.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marksteiner (Pub 2016/0365842) teaches BAW with mounting techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849